DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.  Claims 1 – 13 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and 13 are directed to a method for generating a word relationship graph.  
Re Claims 1 and 13, the limitation of steps: selecting, by the device, a subset of recommended words for learning by the entity from the set of words based on one or more criteria, wherein at least one of the one or more criteria is a target learning profile determined to be fitting for the entity by the device based on vocabulary knowledge of the entity; determining, by the device, the vocabulary knowledge of the entity based on evaluating words in the word relationship graph; computing, by the device, respective levels of knowledge of the entity for the words; assigning, by the device, values within a range to the respective levels of knowledge of the entity, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the device”, nothing in the claim element precludes 
This judicial exception is not integrated into a practical application. In particular, the claims merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  Specifically, the components are claimed to perform their basic functions of organizing, extracting, selecting (filtering) vocabulary information; which was known in the pre-computer world. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claims 1 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer structure to perform claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. For example, these represent generic computer functions that are well-understood, routine and conventional activities previously known to the industry, and are used merely to implement the abstract idea on a computer.  These structures are used only for data gathering / data storage, as such, only represent insignificant pre-solution activity.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.   Mere instructions to apply an exception using a generic computer component cannot provide an inventive 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 and 5 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (US 10,043,409 B1) in view of Edmonds et al. (US 2010/0273138 A1).
Re claim 1:
1. Nash teaches a computer implemented method (Nash, Abstract), comprising: 
determining, by a device operatively coupled to a processor, one or more areas of a word relationship graph (Nash, col. 17, lines 52 – 67, “The map can be provided to a learner to help the learner organize key concepts and/or vocabulary in one or more subjects”; col. 17, 1 – 12, “Keywords identified in various aspects of the concept represented by the node”) that correspond to a zone of proximal vocabulary development of an entity based on one or more seed words included in a vocabulary associated with the entity (Nash, col. 5, lines 22 – 38, “the node for "fruit" can have metadata tags associated with it such as, "food", "nutritious", "vitamins", "sweet", and/or "tart" … A connection between the node for "fruit" and the node for "apple" can have metadata that describes the connection between these two nodes. The metadata for the connection can comprise tags such as "type", "category", and/or "tree"”; col. 16, lines 15 – 28, “the architect can  "drag and drop" words and/or phrases from a word bank into the map building area to generate a map. The architect can put words that have a conceptual connection in close proximity to each other on the map”; col. 4, lines 41 – 49, “architect can put words that have a conceptual connection in close proximity to each other on the map”; the word: fruit is in proximity of “food”, “nutritious”, “vitamins”, “sweet” …etc.); 
identifying, by the device, a set of words included the word relationship graph based on respective words in the set of words being associated with the one or more areas (Nash, col. 3, lines 1 – 9, “The term "map", as used herein, generally refers to a visual representation or depiction of concepts and connections between concepts. Each concept can be displayed in the map with a block (e.g., node). Two or more concepts can have a relationship represented by one or more line segments (e.g., node connection). The relationship can be a categorical relationship, a direct relationship, an inverse relationship, or any other relationship that connects the two or more concepts”; col. 16, lines 42 – 55; col. 17, lines 52 – 67); and 
selecting, by the device, a subset of recommended words for learning by the entity from the set of words based on one or more criteria (Nash, col. 9, lines 3 – 36, “Metadata tags that have been matched with a textual input from the specified learner can be visually indicated by coloring, shading, highlighting, and/or text boldness”; col. 12, lines 27 – 62, “the panel 802 can comprise suggested areas for improvement. Suggested areas for improvement can be a list of nodes and/or node connections that can be improved for the specified student”; col. 11, lines 40 – 67, “A summary of areas for improvement can be displayed in the panel 704. The summary of areas for improvement can comprise a list of nodes and/or node connections with the lowest average alignment score for one or more learners”; col. 4, lines 50 – 62, “A node can be representative of a keyword or concept”; col. 13, lines 3 – 32, “a recommended 
wherein at least one of the one or more criteria is a target learning profile determined to be fitting for the entity by the device based on vocabulary knowledge of the entity (Nash, col. 12, lines 27 – 62, “the panel 802 can comprise suggested areas for improvement. Suggested areas for improvement can be a list of nodes and/or node connections that can be improved for the specified student”; col. 11, lines 40 – 67, “A summary of areas for improvement can be displayed in the panel 704. The summary of areas for improvement can comprise a list of nodes and/or node connections with the lowest average alignment score for one or more learners”; col. 4, lines 50 – 62, “A node can be representative of a keyword or concept”; col. 13, lines 3 – 32, “a recommended age range for learners that can use the map”; col. 4, lines 41 – 49, “generate a map in the map building canvas 104 with the words and/or phrases”; col. 17, lines 52 – 67);
determining, by the device, the vocabulary knowledge of the entity based on evaluating words in the word relationship graph (Nash, col. 12, lines 27 – 62, “the panel 802 can comprise suggested areas for improvement. Suggested areas for improvement can be a list of nodes and/or node connections that can be improved for the specified student”; col. 11, lines 40 – 67, “A summary of areas for improvement can be displayed in the panel 704. The summary of areas for improvement can comprise a list of nodes and/or node connections with the lowest average alignment score for one or more learners”; col. 4, lines 50 – 62, “A node can be representative of a keyword or concept”; col. 13, lines 3 – 32, “a recommended age range for learners that can use the map”; col. 4, lines 41 – 49, “generate a map in the map building canvas 104 with the words and/or phrases”; col. 17, lines 52 – 67). 

Nash does not explicitly disclose computing, by the device, respective levels of knowledge of the entity for the words; assigning, by the device, values within a range to the respective levels of knowledge of the entity; and electronically displaying, by the device, via a graphical user interface, the subset of recommended words for learning by the entity.

Edmonds et al. (US 2010/0273138 A1) teaches a computer-implemented method for automatically generating learning exercises, including determining a target learning item in response to an event, obtaining a knowledge level of a learner in relation to the target learning item based on a model of the learner as produced by an automated learner model, associating a level of difficulty with the obtained knowledge level of the learner, retrieving a learning exercise pattern from an exercise pattern database, automatically generating a learning exercise relating to the retrieved learning exercise pattern based on the model of the learner and the associated level of difficulty; and presenting the learning exercise to the learner via an exercise interface (Edmonds, Abstract).  Edmonds further the method including assigning, by the device, values within a range to the respective levels of knowledge of the entity (Edmonds, [0081], “If the target learning item is "train" then the learner's current knowledge level is seen to be 0.4, and the resulting difficulty level is "EASY" since 0.4 is in the range 0.3-0.5 in the mapping table 620”; fig. 6; [0080], “knowledge level”; [0033], “the target learning item is determined based on a selection of a word or group of words among text displayed on a user interface, and the knowledge level of the learner is determined by the automated learner model based on at least one of the learner's displayed mastery or familiarity with the word or group of words”); and electronically displaying, by the device, via a graphical user interface, the subset of recommended words for learning by the entity (Edmonds, [0033], “the target learning item is determined based on a selection of a word or group of words among text displayed on a user interface, and the knowledge level of the learner is determined by the automated learner model based on at least one of the learner's displayed mastery or familiarity with the word or group of words”; [0026], “obtaining a knowledge level of a learner in relation to the target learning item based on a model of the learner as produced by an automated learner model, associating a level of difficulty with the obtained knowledge level of the learner, retrieving a learning exercise pattern from an exercise pattern database, automatically generating a learning exercise relating to the retrieved learning exercise pattern based on the model of the learner and the associated level of difficulty, and presenting the learning exercise to the learner via an exercise interface”).   Therefore, in view of Edmonds, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Nash, by prescribing learning items based on the student’s knowledge level as 

Re claims 2 – 3:
2. The computer implemented method of claim 1, further comprising: generating, by the device, learning information that semantically correlate a recommended word included in the subset of recommended words with a seed word of the one or more seed words.  3. The computer implemented method of claim 2, further comprising: providing, by the device, the learning information to an entity device employed by the entity for rendering at the entity device, thereby facilitating learning of the recommended word by the entity (Nash, col. 9, lines 3 – 36, “Metadata tags that have been matched with a textual input from the specified learner can be visually indicated by coloring, shading, highlighting, and/or text boldness”; col. 12, lines 27 – 62, “the panel 802 can comprise suggested areas for improvement. Suggested areas for improvement can be a list of nodes and/or node connections that can be improved for the specified student”; col. 11, lines 40 – 67, “A summary of areas for improvement can be displayed in the panel 704. The summary of areas for improvement can comprise a list of nodes and/or node connections with the lowest average alignment score for one or more learners”; col. 13, lines 3 – 32, “a recommended age range for learners that can use the map”; col. 4, lines 41 – 49, “generate a map in the map building canvas 104 with the words and/or phrases”; an area improvement comprise a list of nodes (keywords or concepts are selected) can be provided to the student; wherein the nodes outside of the suggested area of improvement are filtered).

Re claim 5:
5. The computer implemented method of claim 1, further comprising: 
generating, by the device, an output that semantically correlates the recommended word with a seed word of the one or more seed words (Nash, col. 9, lines 3 – 36, “Metadata tags that have been matched with a textual input from the specified learner can be visually indicated by coloring, shading, highlighting, and/or text boldness”; col. 12, lines 27 – 62, “the panel 802 can comprise suggested areas for improvement. Suggested areas for improvement can be a list of nodes and/or node connections that A summary of areas for improvement can be displayed in the panel 704. The summary of areas for improvement can comprise a list of nodes and/or node connections with the lowest average alignment score for one or more learners”; col. 13, lines 3 – 32, “a recommended age range for learners that can use the map”; col. 4, lines 41 – 49, “generate a map in the map building canvas 104 with the words and/or phrases”; an area improvement comprise a list of nodes (keywords or concepts are selected) can be provided to the student; wherein the nodes outside of the suggested area of improvement are filtered).

Re claim 6:
6. The computer implemented method of claim 1, further comprising: 
identifying, by the device, the one or more seed words as included in the word relationship graph and classifies the one or more seed words with a level of knowledge the entity has for the one or more seed words respectively, wherein the level of knowledge is selected from at least two levels of knowledge, including a first level of knowledge and a second level of knowledge, and wherein the first level of knowledge corresponds to a higher level of knowledge relative to the second level of knowledge (Nash, col. 5, lines 22 – 38, “the node for "fruit" can have metadata tags associated with it such as, "food", "nutritious", "vitamins", "sweet", and/or "tart" … A connection between the node for "fruit" and the node for "apple" can have metadata that describes the connection between these two nodes. The metadata for the connection can comprise tags such as "type", "category", and/or "tree"”; fruit is the seed word; col. 16, lines 56 – 67, “The metadata can comprise keywords, images, videos, values, phrases, and other textual and/or visual descriptions that indicate a level of understanding of a node. The architect can add metadata to one or more of the connections between the one or more nodes in the map. The metadata can comprise keywords, values, phrases, and other textual descriptions that indicate a level of understanding of a connection between two of more nodes in the map”; col. 9, lines 37 – 57, “All three levels of detail, the first level (e.g., overall map alignment), second level (e.g., overall node and/or node connection alignment), and third level (e.g., alignment of specific metadata tags) can all be available in real time”; col. 19, lines 4 – 36, “Levels of understanding can be correlated with an alignment score such that a low alignment score indicates a low level of understanding (e.g., fewer keywords identified from the a high level of understanding (e.g., greater number of keywords identified from the learner's observations)”).

Re claim 7:
7. The computer implemented method of claim 1, wherein the one or more criteria comprise word degree representative of number of incoming links to and outgoing links from a word, wherein a greater number of the incoming links to and outgoing links from the word reflects a higher degree and higher level of commonality of the word relative to a lower number of the incoming links to and outgoing links from the word (Nash, col. 5, lines 22 – 38, “the node for "fruit" can have metadata tags associated with it such as, "food", "nutritious", "vitamins", "sweet", and/or "tart" … A connection between the node for "fruit" and the node for "apple" can have metadata that describes the connection between these two nodes. The metadata for the connection can comprise tags such as "type", "category", and/or "tree"”; fruit is the seed word; col. 16, lines 56 – 67, “The architect can add metadata to one or more of the connections between the one or more nodes in the map. The metadata can comprise keywords, values, phrases, and other textual descriptions that indicate a level of understanding of a connection between two of more nodes in the map”; the number of metadata tags of each word (e.g., fruit) in Nash define the degree of separations; for example, the word “vitamins” is two degrees of separation from “food”; (e.g., vitamin – fruit – food)).

Re claims 8 - 10:
8. The computer implemented method of claim 1, wherein the one or more criteria comprise a degree of relatedness of respective recommended words included in the subset of recommended words to one or more learner profile characteristics of the entity.  9. The computer implemented method of claim 1, wherein the one or more learner profile characteristics are selected from a group consisting of: a demographic characteristic of the entity, a location of the entity, and a preference of the entity.  10. The computer implemented method of claim 1, wherein the one or more learner profile characteristics are selected from a group consisting of: a demographic characteristic of the entity, a location of the entity, and a preference of the entity (Nash, col. 9, lines 3 – 36, “Metadata tags that have been matched with a textual input from the specified learner can be visually indicated by coloring, shading, highlighting, and/or a recommended age range for learners that can use the map”; col. 4, lines 41 – 49, “generate a map in the map building canvas 104 with the words and/or phrases”; an area improvement comprise a list of nodes (keywords or concepts are selected) can be provided to the student; wherein the nodes outside of the suggested area of improvement are filtered).

Re claim 11:
11. The computer implemented method of claim 1, further comprising: 
determining, by the device, scores for the respective words included in the set of words based on the one or more criteria, wherein the scores reflect a degree of suitability of the respective words for learning by the entity, and wherein the selection component selects the subset of recommended words based on the scores (Nash, col. 6, line 38 – col. 7, line 32, “The level of understanding of one or more learners can be represented by an alignment score … A trainer can view the alignment score for an individual learner, a fraction of a group of learners, and/or a group of learners”; col. 12, lines 27 – 62, “overall accuracy score”; col. 11, lines 40 – 67, “improvement score”). 

Re claim 12:
12. The computer implemented method of claim 1, wherein the word relationship graph comprises a plurality of words associated with a defined theme and defines respective relationships between the plurality of words (Nash, col. 17, lines 52 – 67, “The map can be provided to a learner to help the learner organize key concepts and/or vocabulary in one or more subjects”; col. 17, 1 – 12, “Keywords identified in the learner's observation can demonstrate the learner's mastery of various aspects of the concept represented by the node”; col. 5, lines 22 – 38, “the node for "fruit" can have metadata tags associated  put words that have a conceptual connection in close proximity to each other on the map”). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (US 10,043,409 B1) in view of Edmonds et al. (US 2010/0273138 A1) as applied to claim 1 above, and further in view of Wendt (US 2014/0342321 A1).
Re claim 4:
Nash teaches the computer implemented method of claim 1, further comprising: providing, by the device, the subset of recommended words to the entity via a second device, wherein the second device is employed by the entity (Nash, col. 14, lines 46 – 55, “The computer system 1101 can communicate with one or more remote computer systems through the network 1130. For instance, the computer system 1101 can communicate with a remote computer system of a user (e.g., operator). Examples of remote computer systems include personal computers (e.g., portable PC), slate or tablet PC's (e.g., Apple® iPad, Samsung® Galaxy Tab), telephones, Smart phones (e.g., Apple® iPhone, Android-enabled device, Blackberry®), or personal digital assistants. The user can access the computer system 1001 via the network 1030”; a second device can be any of the cited devices)

The combination of Nash and Edmond does not explicitly disclose wherein the range is from a lowest value in the range indicating that the entity completely understands a word of the words to a highest value in the range indicating that the entity has no understanding of the word.  Wendt teaches methods of conducting generative language training.  Wendt teaches wherein the range is from a lowest value in the range indicating that the entity completely understands a word of the words to a highest value in the range indicating that the entity has no understanding of the word (Wendt, [0128] – [0129]; [0181], “The proficiency level can be selected from the group consisting of … number incorrect, a percentage incorrect “a percentage incorrect” suggests higher value indicating that the student has lower proficiency level; lower value indicating that the student has higher proficiency level).  At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a lower numerical value to indicated higher level of proficiency and a higher numerical value = lower level of proficiency of a student because Applicant has not disclosed that such design provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Edmond’s knowledge level and applicant’s invention to perform equally well.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (US 10,043,409 B1) in view of Morris et al. (US 2018/0068578 A1) and Edmonds et al. (US 2010/0273138 A1).
Re claim 13:
13. Nash teaches a computer implemented method (Nash, Abstract), comprising: 
determining, by a device operatively coupled to a processor, one or more areas of a word relationship graph, wherein the zone of proximal vocabulary development (Nash, col. 17, lines 52 – 67, “The map can be provided to a learner to help the learner organize key concepts and/or vocabulary in one or more subjects”; col. 17, 1 – 12, “Keywords identified in the learner's observation can demonstrate the learner's mastery of various aspects of the concept represented by the node”) that correspond to a zone of proximal vocabulary development of an entity based on one or more seed words included in a vocabulary associated with the entity (Nash, col. 5, lines 22 – 38, “the node for "fruit" can have metadata tags associated with it such as, "food", "nutritious", "vitamins", "sweet", and/or "tart" … A connection between the node for "fruit" and the node for "apple" can have metadata that describes the connection between these two nodes. The metadata for the connection can comprise tags such as "type", "category", and/or "tree"”; col. 16, lines 15 – 28, “the architect can  "drag and drop" words and/or phrases from a word bank into the map building area to generate a map. The architect can put words that have a conceptual connection in close proximity to each other on the map”; col. 4, lines 41 – 49, “architect can put words that have a conceptual connection in close proximity to each other on the map”; the word: fruit is in proximity of “food”, “nutritious”, “vitamins”, “sweet” …etc.); 
have been matched with a textual input from the specified learner can be visually indicated by coloring, shading, highlighting, and/or text boldness”; col. 12, lines 27 – 62, “the panel 802 can comprise suggested areas for improvement. Suggested areas for improvement can be a list of nodes and/or node connections that can be improved for the specified student”; col. 11, lines 40 – 67, “A summary of areas for improvement can be displayed in the panel 704. The summary of areas for improvement can comprise a list of nodes and/or node connections with the lowest average alignment score for one or more learners”; col. 4, lines 50 – 62, “A node can be representative of a keyword or concept”; col. 13, lines 3 – 32, “a recommended age range for learners that can use the map”; col. 4, lines 41 – 49, “generate a map in the map building canvas 104 with the words and/or phrases”; an area improvement comprise a list of nodes (keywords or concepts are selected) can be provided to the student; wherein the nodes outside of the suggested area of improvement are filtered),
wherein at least one of the one or more criteria is a target learning profile determined to be fitting for the entity by the device based on vocabulary knowledge of the entity (Nash, col. 12, lines 27 – 62, “the panel 802 can comprise suggested areas for improvement. Suggested areas for improvement can be a list of nodes and/or node connections that can be improved for the specified student”; col. 11, lines 40 – 67, “A summary of areas for improvement can be displayed in the panel 704. The summary of areas for improvement can comprise a list of nodes and/or node connections with the lowest average alignment score for one or more learners”; col. 4, lines 50 – 62, “A node can be representative of a keyword or concept”; col. 13, lines 3 – 32, “a recommended age range for learners that can use the map”; col. 4, lines 41 – 49, “generate a map in the map building canvas 104 with the words and/or phrases”; col. 17, lines 52 – 67);
determining, by the device, the vocabulary knowledge of the entity based on evaluating words in the word relationship graph (Nash, col. 12, lines 27 – 62, “the panel 802 can comprise suggested areas for improvement. Suggested areas for improvement can be a list of nodes and/or node connections that can be improved for the specified student”; col. 11, lines 40 – 67, “A summary of areas for improvement can be displayed in the panel 704. The summary of areas for improvement can comprise a list of nodes and/or node connections with the lowest average alignment score for one or more learners”; col. 4, lines 50 – 62, “A node can be representative of a keyword or concept”; col. 13, lines 3 – 32, “a recommended age range for learners that can use the map”; col. 4, lines 41 – 49, “generate a map in the map building canvas 104 with the words and/or phrases”; col. 17, lines 52 – 67). 

Nash teaches a plurality of levels of knowledge (Nash, col. 19, lines 4 – 36, “Levels of understanding can be correlated with an alignment score such that a low alignment score indicates a low level of understanding (e.g., fewer keywords identified from the learner's observations) and a high alignment score indicates a high level of understanding (e.g., greater number of keywords identified from the learner's observations)”).  Nash does not explicitly disclose the zone of proximal vocabulary development.   

Morris (US 2018/0068578 A1) teaches a system for presenting educational activities includes a computer processor and computer memory including instructions that cause the computer processor to receive a plurality of educational activities (Morris, Abstract).  Morris further teaches determining, by a device operatively coupled to a processor, one or more areas of a word relationship graph that correspond to a zone of proximal vocabulary development of an entity based on one or more seed words included in a vocabulary associated with the entity, wherein the zone of proximal vocabulary development comprises a set of words and word-links for learning by the entity next with guidance and based on an existing vocabulary knowledge of the entity, wherein the zone of proximal vocabulary development is applied to a word relationship graph to determine one or more areas of the word relationship graph corresponding to the zone of proximal development (Morris, [0059], “difficulty levels may be assigned to words based on the number of new letters that the learner has not yet covered … the assignment of difficulty levels may be used to allow the social feed to factor ZPD into account in content selection”; [0122], “the learning level may be a zone of proximal development (ZPD) determined based on previously completed activities”; [0028], “the system can show users content within their skill level, also referred to herein as a zone of proximal development (ZPD)”).  Therefore, in view of Morris, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus described in Nash, by providing the ZPD zone or SKILL LEVEL as taught by Morris, since it was known in 

Nash does not explicitly disclose computing, by the device, respective levels of knowledge of the entity for the words; assigning, by the device, values within a range to the respective levels of knowledge of the entity; and electronically displaying, by the device, via a graphical user interface, the subset of recommended words for learning by the entity.  

Edmonds et al. (US 2010/0273138 A1) teaches a computer-implemented method for automatically generating learning exercises, including determining a target learning item in response to an event, obtaining a knowledge level of a learner in relation to the target learning item based on a model of the learner as produced by an automated learner model, associating a level of difficulty with the obtained knowledge level of the learner, retrieving a learning exercise pattern from an exercise pattern database, automatically generating a learning exercise relating to the retrieved learning exercise pattern based on the model of the learner and the associated level of difficulty; and presenting the learning exercise to the learner via an exercise interface (Edmonds, Abstract).  Edmonds further the method including assigning, by the device, values within a range to the respective levels of knowledge of the entity (Edmonds, [0081], “If the target learning item is "train" then the learner's current knowledge level is seen to be 0.4, and the resulting difficulty level is "EASY" since 0.4 is in the range 0.3-0.5 in the mapping table 620”; fig. 6; [0080], “knowledge level”; [0033], “the target learning item is determined based on a selection of a word or group of words among text displayed on a user interface, and the knowledge level of the learner is determined by the automated learner model based on at least one of the learner's displayed mastery or familiarity with the word or group of words”); and electronically displaying, by the device, via a graphical user interface, the subset of recommended words for learning by the entity (Edmonds, [0033], “the target learning item is determined based on a selection of a word or group of words among text displayed on a user interface, and the knowledge level of the learner is determined by the automated learner model .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 13 of copending Application No. 15/704460 (‘460). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘460.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715